Case: 19-12988   Date Filed: 08/28/2020   Page: 1 of 11



                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 19-12988
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 1:18-cv-00584-ECM-WC


DAVID LAMAR MILLS,

                                                             Plaintiff-Appellant,

                                      versus

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,
                                                                       Defendant,


ANDREW SAUL,
Commissioner of Social Security,

                                                            Defendant-Appellee.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                               (August 28, 2020)

Before JORDAN, NEWSOM and MARCUS, Circuit Judges.

PER CURIAM:
              Case: 19-12988     Date Filed: 08/28/2020    Page: 2 of 11



      David Mills, pro se, challenges the Commissioner’s denial of his applications

for disability insurance benefits (“DIB”) and supplemental security income (“SSI”)

under 42 U.S.C. §§ 405(g) and 1383(c)(3). Mills’s applications stem from the

removal of a lymphoma from his arm and chemotherapy treatment he underwent in

2008; the Commissioner previously granted Mills’s request for DIB and SSI for a

closed period of disability from January 1, 2008 through April 30, 2009, but denied

new applications Mills filed in 2012, in which Mills complained of lingering effects

of the lymphoma removal. Mills filed similar applications again in 2015, which

were denied, and are the basis of this appeal. Liberally construed, Mills’s brief

argues that: (1) the administrative law judge (“ALJ”) improperly assessed Mills’s

credibility and misinterpreted his testimony; (2) the ALJ misjudged the evidence and

failed to give clear and convincing reasons for rejecting Mills’s treating physicians’

opinions and the Department of Veterans Affairs (“V.A.”) disability determination;

and (3) the ALJ’s residual functional capacity (“RFC”) finding was not supported

by substantial evidence because it did not account for the possibility that Mills might

need to miss multiple days of work per week. After thorough review, we affirm.

      We review the Commissioner’s DIB and SSI decisions to determine whether

they are supported by substantial evidence, and we review de novo whether they

applied the correct legal standards. See Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005). Substantial evidence is any relevant evidence, greater than a


                                          2
                Case: 19-12988        Date Filed: 08/28/2020       Page: 3 of 11



scintilla, that a reasonable person would accept as adequate to support a conclusion.

Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). If, in light of the record

as a whole, substantial evidence supports the Commissioner’s decision, we will not

disturb it. Id. at 1439. Under this standard of review, we will not decide the facts

anew, make credibility determinations, or reweigh the evidence. Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011).

       Generally, we will not address an argument in a social security appeal that

was not raised in the district court. Crawford v. Comm’r of Soc. Sec., 363 F.3d
1155, 1161 (11th Cir. 2004). Similarly, an issue is waived on appeal if it was raised

for the first time in objections to a magistrate judge’s report and recommendation

and the district court did not consider it. Knight v. Thompson, 797 F.3d 934, 937

n.1 (11th Cir. 2015). 1 Further, while we read pro se briefs liberally, a pro se litigant

abandons any issues he does not brief on appeal, nor will we consider arguments

made for the first time in a reply brief. Timson v. Sampson, 518 F.3d 870, 874 (11th

Cir. 2008). An issue is adequately briefed if it is plainly and prominently raised and

supported by arguments and citations to relevant evidence and authority. Sapuppo

v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014).



1
  Accordingly, we decline to consider Mills’s argument that the ALJ did not correctly assess his
credibility because he failed to properly raise that issue in the district court. See Crawford, 363
F.3d at 1161. As the record reflects, Mills did not raise the issue until he made objections to the
magistrate judge’s report and recommendation and the district court did not consider the issue
when it ruled on the report and recommendation. See Knight, 797 F.3d at 937 n.1.
                                                3
              Case: 19-12988    Date Filed: 08/28/2020   Page: 4 of 11



      First, we are unpersuaded by Mills’s claim that the ALJ failed to properly

assess the evidence by not stating clear and convincing reasons for rejecting Mills’s

treating physicians’ opinions and the Department of Veterans Affairs (“V.A.”)

disability determination. To claim DIB, a claimant must prove that he is disabled.

See Moore, 405 F.3d at 1211. The ALJ uses a five-step, sequential evaluation

process to determine whether a claimant is disabled: (1) whether the claimant is

currently engaged in substantial gainful activity; (2) whether the claimant has a

severe impairment or combination of impairments; (3) whether the impairment

meets or equals the severity of the specified impairments in the Listing of

Impairments; (4) based on a RFC assessment, whether the claimant can perform any

of his or her past relevant work despite the impairment; and (5) whether there are

significant numbers of jobs in the national economy that the claimant can perform

given the claimant’s RFC, age, education, and work experience. Winschel, 631 F.3d

at 1178. If an ALJ finds a claimant disabled or not disabled at any given step, the

ALJ does not proceed to the next step. 20 C.F.R. § 404.1520(a)(4).

      “Medical opinions are statements from acceptable medical sources that reflect

judgments about the nature and severity of [the claimant’s] impairments, including

[the claimant’s] symptoms, diagnosis and prognosis, what [the claimant] can still do

despite impairment(s), and [the claimant’s] physical or mental restrictions.” 20

C.F.R. § 416.927(a)(1). Treatment notes can constitute medical opinions if they


                                         4
                Case: 19-12988        Date Filed: 08/28/2020       Page: 5 of 11



contain the content set out in 20 C.F.R. § 416.927(a)(1). Winschel, 631 F.3d at 1179.

The ALJ must state with particularity the weight given to different medical opinions

and the supporting reasons. Id.

       Opinions on issues constituting administrative findings that are dispositive of

a case and would direct the determination of disability are not medical opinions

because those issues are reserved for the Commissioner. 20 C.F.R. §§ 404.1527(d),

416.927(d). Thus, these opinions are not entitled to any special significance. Id. §§

404.1527(d)(3), 416.927(d)(3). Further, the ALJ is not required to discuss every

piece of evidence, so long as the ALJ’s decision is not a broad rejection and there is

enough for us to conclude that the ALJ considered the medical condition as a whole.

Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005).

       The social security regulations define a “treating source” as a medical source,

including a physician, who has provided the claimant with medical treatment and

has, or previously had, an ongoing treatment relationship with the claimant. 20

C.F.R. §§ 404.1527, 416.927. 2 The opinion of a treating physician “must be given

substantial or considerable weight unless ‘good cause’ is shown to the contrary.”

Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (quotations omitted).

Good cause exists when: (1) the treating physician’s opinion was not bolstered by



2
 “For claims [like Mills’s] filed . . . before March 27, 2017, the rules in [§§ 404.1527 and
416.927] apply.” 20 C.F.R. §§ 404.1527, 416.927.
                                                 5
               Case: 19-12988       Date Filed: 08/28/2020      Page: 6 of 11



the evidence; (2) the evidence supported a contrary finding; or (3) the treating

physician’s opinion was conclusory or inconsistent with his own medical records.

Winschel, 631 F.3d at 1179. When good cause exists, the ALJ may disregard a

treating physician’s opinion but must clearly articulate the reasons for doing so. Id.

The failure to do so is reversible error. Lewis, 125 F.3d at 1440. There is no

reversible error if the ALJ articulates specific reasons, supported by substantial

evidence, for not giving the opinion of a treating physician controlling weight.

Moore, 405 F.3d at 1212.

        We recently addressed how ALJs from the Social Security Administration

(“SSA”) should consider another agency’s disability determination.                  Noble v.

Comm’r of Soc. Sec., 963 F.3d 1317, 1325 (11th Cir. 2020). Prior to Noble, the

Former Fifth Circuit had held that another agency’s disability determination was

simply “a factor to be considered” and did not have to be followed if more recent

medical evidence contradicted it. Skeels v. Richardson, 453 F.2d 882, 883 (5th Cir.

1972). 3 Thereafter, in Brady v. Heckler, we held, without discussing Skeels, that the

V.A.’s disability rating was evidence that, while not binding, should be given great

weight. 724 F.2d 914 (11th Cir. 1984). In Noble, we reconciled the case law and

clarified that courts should affirm an SSA ALJ’s decision that departed from another



3
 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we adopted as
binding precedent all Fifth Circuit decisions issued before October 1, 1981.
                                              6
              Case: 19-12988     Date Filed: 08/28/2020    Page: 7 of 11



agency’s disability determination if: (1) the decision shows the ALJ considered the

other agency’s disability determination; and (2) substantial evidence in the record

supported the ALJ’s decision to depart from that determination. 963 F.3d at 1330.

      On the record before us, the ALJ did not err in how it weighed the evidence.

For starters, the ALJ clearly stated that he gave no weight to the opinion of the non-

examining state agency consultant, Dr. Veits, because Veits had reviewed an

incomplete record. As for Mills’s argument that the ALJ failed to state with

particularity the weight given to the Alabama food stamp form prepared and signed

by Dr. Harry Barnard, that form was never before the ALJ because Mills did not

submit that form until after the ALJ had made his decision. In any event, that form

did not contain a medical opinion; instead, it only reached a conclusion on the

ultimate issue of disability, which is an issue reserved for the Commissioner. See

20 C.F.R. §§ 404.1527(d), 416.927(d).

      Nor did the treatment notes from Dr. Seigel constitute a medical opinion

because they did not contain the content set out in 20 C.F.R. § 416.927(a)(1),

including what impairments, if any, resulted from Mills’s surgery. See Winschel,
631 F.3d at 1179. What’s more, the ALJ had good cause to give little weight to Dr.

Seigel’s notes, as well as the treatment notes from Dr. Boyd and Dr. Pilcher, because

none of them were bolstered by the evidence -- including treatment notes from a

treating physician, Dr. Patel, and evidence about Mills’s family and social life -- and


                                          7
              Case: 19-12988     Date Filed: 08/28/2020    Page: 8 of 11



they were contradicted by Mills’s CAT scans, the only clinical tests in the record.

See id.

      As for the ALJ’s consideration of the V.A.’s disability determination, which

gave Mills a 100% disability rating based on post-traumatic stress disorder

(“PTSD”), we again find no error. The ALJ’s decision -- made as if Brady was

controlling and giving the V.A. disability determination great consideration -- is

consistent with our case law. See Noble, 963 F.3d at 1330. Specifically, the ALJ

discussed the V.A. disability determination in detail, including how the V.A.’s

disability process is different from that of the SSA’s and how Mills’s capabilities

were not consistent with the V.A.’s disability rating. Further, substantial evidence

supported the ALJ’s decision to depart from the V.A. disability rating as to his

PTSD, including evidence that for the relevant period, Mills was able to quit

drinking, reduce his cigarette intake, successfully navigate legal proceedings for a

drunk-driving charge, start raising a child, support a grieving family member, and

maintain relationships with a female friend and a friend out of state. In addition, Dr.

Patel, who treated Mills’s physical impairments, noted on multiple occasions that

Mills appeared pleasant and was not in acute distress. And the V.A.’s own records

show that Mills consistently denied significant anxiety or worry and any suicidal or

homicidal ideation. Thus, substantial evidence in the record supported the ALJ’s

decision to depart from the V.A.’s disability determination. See id.


                                          8
              Case: 19-12988    Date Filed: 08/28/2020   Page: 9 of 11



      We also find no merit to Mills’s argument that the ALJ’s RFC finding was not

supported by substantial evidence. In formulating an RFC at the fourth step of the

sequential evaluation process, the ALJ considers a claimant’s “ability to meet the

physical, mental, sensory, and other requirements of work.”              20 C.F.R. §

404.1545(a)(4).   The ALJ examines all relevant medical and other evidence,

including “any statements about what [the claimant] can still do that have been

provided by medical sources” and “descriptions and observations” by the claimant,

his family, his neighbors, his friends, or others, of his limitations, including

limitations resulting from pain. Id. § 404.1545(a)(3). State agency medical or

psychological consultants are considered “experts in Social Security disability

evaluation,” and the ALJ must consider and assign weight to their opinions in the

same manner as any other medical source. See id. §§ 404.1527(f)(2) (2017),

416.927(f)(2) (2017). The RFC is the most a claimant can do despite his restrictions,

not the least. SSR 96-8p, 61 Fed. Reg. 34,474-01 (July 2, 1996).

      At the fifth sequential step, the ALJ must determine if a significant number of

jobs exist in the national community that a claimant can perform. Phillips, 357 F.3d

at 1239. To make this determination, an ALJ may consider the testimony of a

vocational expert (“VE”). Id. at 1239-40. For a VE’s testimony to constitute

substantial evidence, the ALJ’s hypothetical question must account for all of a

claimant’s impairments. Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002).


                                         9
             Case: 19-12988     Date Filed: 08/28/2020    Page: 10 of 11



      Here, we will not disturb the ALJ’s RFC finding because it sufficiently

accounted for all of Mills’s impairments -- limiting him to light work that required

only occasional decision making and use of his right arm -- and was supported by

substantial evidence in the record. See Lewis, 125 F.3d at 1439-40. The record

reveals that, after his lymphoma was removed, Mills recovered up to good strength

and sensation in his right arm and had only occasional arm, back, and abdominal

pain that he treated himself. As for Mills’s PTSD and affective disorder, the record

reflects that Mills had difficulty sleeping and was limited in his ability to work with

others without becoming irritable or angry. Accordingly, the ALJ’s RFC finding

limiting Mills to light work that required only occasional decision making and use

of his right arm sufficiently accounted for the limitations caused by Mills’s physical

and mental impairments reflected in the record.

      The only support Mills offers for his argument that his impairments prevented

him for any work is his subjective testimony, the notes from Drs. Barnard and

Pichler, and the V.A. disability determination. However, we will not disturb the

ALJ’s credibility finding concerning Mills’s subjective testimony. Winschel, 631
F.3d at 1178. Further, as we’ve already explained, the ALJ did not err by not

discussing the note from Dr. Barnard on the 2008 food stamp form, nor by

discounting Dr. Pichler’s note, nor by departing from the V.A. disability

determination. Mills cites no evidence in the record -- medical or otherwise -- to


                                          10
                Case: 19-12988       Date Filed: 08/28/2020        Page: 11 of 11



support his claim that the RFC should have accounted for him missing work three to

four days a week due to his impairments. Mills’s arguments effectively ask us to

decide the facts anew, make credibility determinations, or reweigh the evidence,

none of which we can do. See id. Accordingly, we affirm the Commissioner’s

decision.4

       AFFIRMED.




4
  In addition, Mills has abandoned any argument that the VE’s testimony should not have been
considered substantial evidence because the ALJ’s hypothetical was incomplete or flawed. See
Timson, 518 F.3d at 874. Mills argued in his initial brief only that the RFC finding did not account
for all his limitations because the ALJ reinterpreted or disregarded his statements. Moreover, his
ability to clearly articulate the issue of VE testimony based on a flawed hypothetical before the
district court and in his reply brief indicates that he was aware of and could have made that
argument in his initial brief.
                                                11